Citation Nr: 0900404	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a cold weather 
injury to the hands and feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.

The issue of service connection for hemorrhoids is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss disability was not present in 
service or until years thereafter and is not etiologically 
related to service.

2.  Tinnitus was not present in service or until years 
thereafter and is not etiologically related to service.

3.  A claimed cold weather injury of hands and feet is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.385.

3.  The veteran's claimed cold weather injury of hands and 
feet was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applying the laws administered by VA, impaired hearing will 
be considered a disability when the auditory threshold for 
any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for bilateral hearing loss and tinnitus

The veteran contends that service connection is warranted for 
right ear hearing loss and tinnitus because of his exposure 
to noise in service.  The veteran was involved with field 
artillery and contends he was exposed to firing noise during 
training with artillery.  The veteran's DD-214 shows that his 
Military Occupational Specialty (MOS) in service was Field 
Artillery Basic.  Thus, the Board finds that it is probable 
that he had exposure to loud noise in service.

Service treatment records reveal that the veteran did not 
show hearing loss bilaterally at the time of his induction 
exam in November 1966 and that he did not show hearing loss 
bilaterally at the time of his discharge examination in 
January 1969.  The rest of the veteran's service treatment 
records are negative for any complaints, treatment, findings 
or diagnoses of hearing loss or tinnitus.

At an October 2008 hearing the veteran testified that he was 
exposed to noise such as internal combustion engines, jet 
engines, heavy machinery, gunfire, aircraft and other 
acoustic trauma, particularly as a field artilleryman.  He 
indicated that he usually wore hearing protection during live 
fire training exercises, however.  Out in the field, his 
right ear was more exposed to the concussion as the gun was 
fired than his left ear.  He engaged in live fire training 
three times a year for approximately thirty days at a time.  
The veteran believes his hearing was worse upon discharge 
from service than when he entered service and he believes he 
currently suffers from right ear hearing loss and tinnitus.  
The veteran testified that after service he drove a truck for 
sixteen years and it was a very noisy job.  He also testified 
that than he has not received any treatment for his ears 
since he got out of service.  

While the veteran has stated his belief that exposure to 
noise during military service caused his claimed right ear 
hearing loss and tinnitus, as a layperson he is not qualified 
to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In this case there is no medical evidence showing bilateral 
hearing loss or tinnitus during service or post-service.  
There is also no medical evidence linking the veteran's 
claimed right ear hearing loss or tinnitus to the veteran's 
military service.  Further, the veteran testified in October 
2008 that as a general rule he wore hearing protection during 
live fire training exercises, which would mitigate any 
acoustic trauma he would be exposed to.  He also stated that 
he drove a truck for sixteen years and it was a very noisy 
job.  This weighs against the veteran's claimed hearing loss 
and tinnitus being caused by acoustic trauma suffered during 
his military service.

For the Board to conclude that the appellant's right ear 
hearing loss and tinnitus had their origin during military 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not applicable, and the claims for service 
connection for right ear hearing loss and tinnitus must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a cold weather injury to the hands and 
feet

The veteran contends that he experienced a cold weather 
injury to his hands and feet after being dangerously exposed 
to cold temperatures while stationed in Germany during 
service.  His service treatment records reflect that he was 
treated for pain and numbness in his feet after returning 
from Europe in December 1967.  The veteran reported at the 
time that he had to stand around for long periods of time in 
cold weather in the field.  Physical examination was negative 
at the time, aside from sweaty feet.  The veteran was given 
foot powder and the examiner noted that the veteran might 
have a mild cold injury of the trench foot type, but no 
definitive diagnosis was provided.  The rest of the veteran's 
service treatment records are negative for any complaints, 
treatment, findings or diagnoses of any foot or hand problems 
due to cold injury.

VA treatment records show that the veteran has been diagnosed 
and treated for ethanol (alcohol) related peripheral 
neuropathy.  

A June 2007 VA examiner, who reviewed the veteran's entire 
claims file and medical records contained therein, noted that 
the veteran presented with normal posture and gait.  The 
veteran complained of numbness and tingling in his toes and 
fingers, which he reported began in the year 2000 and is 
experienced mostly during the winter or in other cold 
environments.  Upon physical examination both the veteran's 
hands and feet and all of the phalanges appeared normal.  
Radial pulses and pedal pulses were 2+ throughout.  Sensory 
responses were normal.  There was no missing tissue or other 
sign of any specific cold injury.  The examiner noted a 
September 2004 electromyelogram, which had an impression of 
mild sensory motor peripheral neuropathy of axonal 
degeneration consistent with his long history of alcohol 
abuse.  The examiner also noted that alcohol abuse and 
alcohol peripheral neuropathy is documented in the hospital 
diagnostic list as well as the claims file.  The examiner's 
impression was alcohol related peripheral neuropathy.  He 
opined that the symptoms the veteran was reporting in his 
hands and feet were not related to any cold injury that might 
have occurred in the 1960s.  

During the veteran's October 2008 hearing, he testified 
before the Board that he was exposed to cold while in Germany 
in the training area.  He could not put his hands on the 
metal of the artillery he worked with, because they would 
stick there.  The veteran testified that he did not have the 
same boots as everyone else because they were on order.  When 
he received treatment in service for his hands and feet he 
went to a whirlpool to re-circulate the blood and did not 
receive any medication.  

While the veteran has stated his belief that his current hand 
and foot problems were caused by a cold weather injury during 
his military service, as a layperson he is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The veteran reports that he suffered a cold weather injury to 
his hands and feet in service and that this is the cause of 
his current peripheral neuropathy.  While the veteran's 
service treatment records reflect that his feet were treated 
for pain and numbness, there was never a definitive cold 
injury diagnosis made.  There are no other service treatment 
records reflecting any complaints, diagnosis or treatment 
related to a cold weather injury.  

The earliest treatment records relating to any cold weather 
injury or peripheral neuropathy post-military service date 
from 2004.  The Court has indicated that the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  In this case, the claim was 
filed over 35 years after separation.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim). 

There is also no medical opinion linking the veteran's 
claimed residuals of cold weather injury to the hands and 
feet to his military service.  Not only is there no medical 
opinion evidence in support of the veteran's claim, but there 
is also medical evidence against the veteran's claim.  As 
noted above, VA treatment records show the veteran has a 
diagnosis of ethanol (alcohol) related peripheral neuropathy.  
In addition, a June 2007 a VA examiner diagnosed the veteran 
with alcohol related peripheral neuropathy.  The examiner 
opined that the symptoms the veteran was reporting in his 
hands and feet were not related to any cold injury that might 
have occurred in the 1960s.  

As such, and in conjunction with the other evidence, namely 
apparent manifestation of peripheral neuropathy decades after 
discharge, and the VA treatment records and July 2007 VA 
examiner's opinion, the Board finds it reasonable to conclude 
that no basis to link active duty and any cold weather injury 
to hands and feet is found in the record.  For the Board to 
conclude that the veteran's current peripheral neuropathy had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a cold weather injury to the hands and feet 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection by a 
letter in October 2006, before the adverse rating decision 
that is the subject of this appeal.  In this October 2006 
letter the veteran was given the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The veteran was also given a VA 
examination, with medical opinion, in connection with the 
claim.  The veteran testified before the undersigned in a 
travel board hearing.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support the claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a cold weather injury to the hands and 
feet is denied.


REMAND

During the veteran's October 2008 hearing he testified that 
he received treatment for his hemorrhoids from a private 
doctor before he began going to VA medical facilities.  These 
treatment records are not included in the veteran's claims 
file and must be obtained.  See 38 C.F.R. § 3.159(c)(1).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran's treatment records reflect that he suffered from 
hemorrhoids in service and the veteran testified in October 
2008 that he currently is experiencing hemorrhoids.  Although 
a June 2007 VA examiner did not find any visible or palpable 
hemorrhoids, he noted that the veteran reported intermittent 
hemorrhoid symptoms since service, which implies there are 
times that veteran's claimed hemorrhoid disability flares up.  
The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  Therefore, the Board 
finds that the veteran should be afforded another VA medical 
examination with a nexus opinion to determine the current 
state of his hemorrhoid disability and whether it is related 
to his military service.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or 
examined him for his hemorrhoids since 
discharge from service.  After obtaining 
any necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations which 
are not currently of record.
	
2.  When the above has been accomplished, 
schedule the veteran for a VA medical 
examination(s) to determine the nature and 
etiology of the veteran's claimed 
hemorrhoid disability.  With respect to 
each such diagnosed disability, the 
examiner(s) should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any disability had its onset 
or is medically related to the veteran's 
active military service.  The entire 
claims file and a copy of this remand must 
be made available to the designated 
examiner(s).  The examination report(s) 
should include a discussion of the 
veteran's documented medical history and 
assertions and a complete rationale for 
the given opinion.

3.  Upon completion of the above requested 
development reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


